Citation Nr: 0813894	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-07 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, to include the question of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service in the US Navy from February 
1973 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the VA 
Pension Center, at the Milwaukee, Wisconsin, Regional Office 
(RO) [the Committee on Waivers and Compromises] which denied 
the veteran's request for a waiver of the recovery of the 
overpayment at issue.  In conjunction with his appeal, the 
veteran provided testimony before the undersigned Veterans 
Law Judge (VLJ) sitting in Chicago, Illinois, in August 2007.  
A transcript of that hearing was produced and has been 
included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2002 rating decision, entitlement to nonservice-
connected pension benefits was granted.  The effective date 
of the award was determined to be April 16, 2001.  The 
veteran was notified that if his income or the income of his 
dependents changed, he was responsible for informing the RO 
of this fact.  

The veteran notified the RO in February 2003 that his income 
had changed.  He stated that he had attempted to inform the 
VA of this change on many occasions to no avail.  In 
conjunction with his letter to the RO, the veteran submitted 
an income verification form on which he annotated his income, 
along with that of his wife (who he claimed he was separated 
therefrom).  

After receiving this information, the RO sent the veteran a 
letter stating that it was reviewing the veteran's file.  The 
veteran was told that the RO needed additional information in 
order to determine whether the veteran had been previously 
paid (and would be paid in the future) the correct amount in 
pension benefits.  Shortly thereafter, the veteran was 
notified by the RO that the VA was terminating the veteran's 
pension payments because the veteran was receiving income in 
calendar 2003 that was in excess of the amount, by law, he 
could earn in a calendar year.  He was further informed that 
the RO was reviewing the veteran's file in order to determine 
whether an overpayment had been created.  

In August 2003, the RO notified the veteran that an 
overpayment had indeed occurred and that the veteran would 
have to repay this debt.  In other words, the retroactive 
termination of improved pension benefits resulted in the 
creation of an overpayment.

The veteran has disputed the creation of the debt.  He also 
requested a waiver of the recovery of the debt.  The veteran 
asserts that during the time period in question, in 2002 and 
2003, he and his wife were separated, he was not living in 
the marital home, and that his wife's income should not be 
included in the determination of pension benefits.  It 
appears from the claims folder that in 2003, the veteran was 
told that an overpayment of $3,171.00 (US dollars) had been 
created.  Later in the year, the veteran was informed that 
the debt was not $3,171.00 (US dollars) but was instead 
$21,735.00 (US dollars).  

The veteran disputed the debt and asked that the repayment of 
the debt be waived by the Committee on Waivers and 
Compromises.  The Committee denied the veteran's request for 
a waiver.  However, it also found that fraud, 
misrepresentation, or bad faith on the part of the veteran 
had not occurred.  Nonetheless, the Committee concluded that 
the debt had been created through the veteran's lack of 
communication with the RO with respect to his income and his 
status with respect to his wife.  The Committee thus 
concluded that equity and good conscience would not allow for 
a waiver to be granted.  Since that time, additional 
paperwork has been generated by the RO which indicates that 
the overpayment was not $21,735.00 (US dollars) but instead 
$18,690.00 (US dollars).  In other words, it appears that 
there may have been a recalculation of the debt.  
Nevertheless, the veteran continues to challenge not only the 
creation of the debt, including the amount, but also asks 
that the debt be waived.  

Because the veteran has challenged the proper creation of the 
debt, further appellate review by the Board with regard to 
the appellant's waiver claim must be deferred pending formal 
adjudication of his challenge to the validity of the debt.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a 
veteran raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted against him or her"); VAOPGCPREC 6-98 
(July 24, 1998) (holding that when a veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] 
must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt before 
referring the waiver request to the Committee on Waivers and 
Compromises).  A debtor may dispute the amount or existence 
of a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  38 C.F.R. § 
1.911(c)(1) (2007).  Resolution of the creation issue should 
precede consideration of the waiver issue.

The veteran should be provided the opportunity to provide 
financial information showing all income received from August 
1, 2001, onward.  He may submit supporting documentation, 
such as a copy of his tax returns (for calendar year 2001, 
2002, 2003, and 2004) or other financial information, if he 
so desires.  He may also complete an income eligibility 
verification report (EVR) for the years 2001 forward.  If the 
veteran submits additional evidence, the Board finds that an 
updated paid and due audit should be completed and sent to 
the veteran.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (West 2002 & Supp. 
2007).  VCAA does not apply to waiver issues.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, held that the VCAA, with its expanded duties, is not 
applicable to certain cases, pointing out that the statute at 
issue in such cases (Chapter 53) was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  However, the Court has not indicated if VCAA applies 
to creation issues.  Thus, a VCAA letter should be issued as 
to the creation issue.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority with regard to the creation 
issue, only.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice 
consistent with 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b)(1) (2007) must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 

(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 

(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

2.  The RO/AMC should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets (to include 
bank account information).  Once 
obtained, all documentation should be 
associated with the claims folder.  
Additionally, the veteran should be 
provided the opportunity to provide 
financial information showing all income 
received from April 1, 2001, onward.  He 
may submit supporting documentation, such 
as a copy of his tax returns or other 
financial information, if he so desires.  
He may also complete an income 
eligibility verification report (EVR) for 
the years 2001 forward.  Any received 
documents should be included in the 
claims folder for future review.  

3.  The RO/AMC should then undertake an 
audit of the appellant's improved pension 
benefits account, from April 1, 2001, to 
the present, in order to provide the 
basis for the calculation of the 
overpayment in this case.  The amounts 
and sources of income and the period in 
which the overpayment is based should be 
set forth in detail.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the veteran, as 
well as the amounts properly due or 
deducted due to mitigating circumstances.  
In addition, the audit should include the 
amount of the overpayment that was repaid 
by the veteran, if any.  A copy of the 
written audit should be inserted into the 
claims file and another provided to the 
veteran.  

4.  The RO's/AMC's Committee on Waivers 
and Compromises (Committee) should then 
readjudicate the appellant's request for 
waiver of recovery of the overpayment of 
compensation benefits - in the amount 
calculated pursuant to the above- 
described action - with 


express consideration of the provisions 
of 38 C.F.R. §§ 1.962, 1.963, 1.963(a), 
and 1.965(a) (2007), and each element of 
the of equity and good conscience 
standard.  If the claim continues to be 
denied, the RO/AMC should provide to the 
appellant and his representative with an 
appropriate supplemental statement of the 
case and should afford them the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

